In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Smith, J.), dated February 22, 2012, which denied its motion for summary judgment dismissing the complaint.
*985Ordered that the order is affirmed, with costs.
The defendant failed to establish, prima facie, its entitlement to judgment as a matter of law. We note that the defendant failed to address all of the issues raised in the bill of particulars.
The defendant’s remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint without regard to the sufficiency of the plaintiffs’ opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
Dillon, J.E, Balkin, Austin and Sgroi, JJ., concur.